Citation Nr: 1519355	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  03-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD), to include whether a TDIU is warranted, prior to November 17, 2011; and, entitlement to a disability rating in excess of 70 percent for the service-connected PTSD from November 17, 2011.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

In June 2005, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge that has since retired from the Board.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  The Veteran was informed of the opportunity to testify at a subsequent hearing before a Veterans Law Judge who would ultimately decide his appeal; however, he informed the Board that he did not want another hearing.

This case has a long procedural history.  In a November 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  A motion for reconsideration of that decision was subsequently denied.  The Veteran appealed the Board's denial of his service connection claim to the United States Court of Appeals for Veterans Claims (the Court). 

While the matter was pending before the Court, in March 2008, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a March 2008 Order, the Court vacated the Board's November 2005 decision and remanded the matter for readjudication in light of the March 2008 Joint Motion.

In August 2008, the Board remanded the issue of service connection for PTSD for further development.  Based on that development, the RO issued a rating decision in January 2010 granting the claim of service connection for PTSD.  The RO assigned an initial 30 percent disability evaluation for the PTSD, effective January 31, 2003.  The Veteran timely appealed the initial 30 percent disability rating assigned following the grant of service connection for PTSD, and this appeal ensued.  

The issue of entitlement to an increased initial evaluation in excess of 30 percent was remanded by the Board for further development in April 2011 and the RO issued a rating decision in September 2012 which increased the 30 percent disability rating for PTSD from 30 percent to 70 percent, effective from November 17, 2011.  As the award was not a complete grant of benefits, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Before the case was sent back to the Board, the RO issued another rating decision in May 2013 which granted entitlement to a TDIU, effective from November 17, 2011, the date on which the Veteran's sole service-connected disability of PTSD was first rated as 70 percent disabling.  The Board remanded the case again in March 2014 due a procedural defect.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's acquired psychiatric disorder, variously diagnosed as severe depression and PTSD, has been consistently manifested by symptoms of suicidal ideation, homicidal ideation, severe depression, difficulty in adapting to stressful circumstances, irritability, isolative behavior, chronic sleep disturbance with consistent nightmares, impaired judgment, mild memory loss, uncontrolled anger outbursts, difficulty and inability to establish and maintain effective relationships; all of which more nearly approximates occupational and social impairment with deficiencies in most areas; total occupational and social impairment has never been shown.  

2.  Since the effective date of service connection for PTSD, the Veteran's functional impairment caused by his PTSD, as likely as not, precluded gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 70 percent rating, but no higher, have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD at any time during the period covered by this claim have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

3.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have been more nearly approximated since January 31, 2003.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  VA's duty to notify and assist Veterans requires that in such cases the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice, such as notice contained in the rating decision and statement of the case (SOC), have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for an increased rating for PTSD in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and VA medical examination reports have been associated with the claims file.  The multiple VA medical examinations are adequate for purposes of rendering a decision in the instant appeal because they took the Veteran's history, conducted psychological examinations, and offered opinions supported by rationale.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist has been met.  

Finally, the RO complied with the April 2011 and March 2014 remand directives as all development directed by the Board's prior remands in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran seeks an initial disability rating in excess of 30 percent for PTSD and seeks a rating in excess of 70 percent since November 17, 2011.  The Veteran also seeks entitlement to a TDIU prior to the currently assigned effective date of November 17, 2011.  




Increased Rating

A January 2010 rating decision granted the Veteran service connection for PTSD and assigned a 30 percent rating for PTSD as of January 31, 2003.  The RO subsequently increased the Veteran's rating for PTSD to 70 percent as of November 17, 2011.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the entire period since the effective date of service connection for PTSD is considered.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 under the General Rating Formula for Mental Disorders which provides:  

A 30 percent disabling rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

GAF scores ranging from 21 to 30 reflect behavior considerably influenced by delusions or hallucinations or serious impairment in communication, or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Scores ranging from 11 to 20 reflect some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or occasionally fails to maintain minimal personal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  The Board acknowledges that the Veteran has also been diagnosed with other psychiatric disorders, to include depressive disorder.  The medical evidence shows that though the Veteran has multiple psychiatric disabilities diagnosed, it is not possible to differentiate what symptoms are attribute to each diagnosis, particularly given that the Veteran's same symptoms have been the basis for both diagnoses.  Therefore, the Board must consider all of the Veteran's psychiatric symptoms in rendering an evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The extensive medical record has been reviewed, and it establishes that the Veteran had severe psychiatric symptoms dating back to at least the effective date of service connection for PTSD.  

For example, an undated Agent Orange Registry Examination report notes that the Veteran was diagnosed with severe depressive disorder.  A June 2001 VA outpatient treatment record notes that the Veteran is depressed, had a history of a suicidal attempt, was not sleeping well, and he presented as sad and tearful with low motivation and very pressured speech.  An August 2001 report noted that the Veteran was not working.  The Veteran presented depressed mood, poor sleep, low energy, decreased short-term memory, poor concentration and some guilt feelings.  The report notes that the Veteran was easily irritated.  The Veteran had road rage, anxiety attacks, flashbacks, and nightmares.  His insight was poor, his flow of thought was circumstantial, with suicidal ideation once a week.  The Veteran was described as nervous with difficulty dealing with stress.  The Veteran had anger management problems and was referred to an anger management group.


The October 2001 Agent Orange Registry examination indicates that the Veteran has a diagnosis of "depression and stress disorder - 1969."  In February 2002, the Veteran's Paxil dose was increased and he was advised to restart counseling.  

The Veteran was convicted of a misdemeanor in June 1989 for inflicting corporal injury to his wife.  The couple was divorced in in December 1989.  The VA records also show that the Veteran attended several psychotherapy sessions between March and May 1998.  

Although the above evidence is dated prior to the effective date of service connection, it nonetheless serves to show that the severity of the Veteran's PTSD has remained fairly consistent over the years, without any definite period of time that is less severe than what the current 70 percent rating reflects.  

A November 2003 VA therapy session notes the Veteran's reported flashbacks, night sweats, shakes and sleeplessness.  The therapist noted depressive symptoms and anxiety and indicated that a future session was needed to rule out PTSD.  After further therapy sessions, an April 2004 assessment indicated that the Veteran was treated for psychotropic medication management for depression, anxiety and PTSD symptoms.  The Veteran reported substantial intrusive symptomatology in spite of strong efforts to avoid all war zone trauma reminders.  The Veteran continued to report significant physiological and psychological distress when reminder of his combat traumas to include intrusive thoughts and memories, anger and rage, sleep problems, nightmares, avoidance and isolation, concentration difficulties, hypervigilance, startle responses, lack of enjoyment in previously pleasurable activities, distrust of others, depression, guilt and feelings of worthlessness.  

A July 2004 VA behavioral health intake form indicates that the Veteran had a long history of nightmares since returning from Vietnam, as well as hypervigilance and an exaggerated startle reflex.  The Veteran avoided watching war movies and avoided thinking or talking about his combat experience.  He reported having an increased difficulty with symptoms over the prior year.

A May 2008 VA progress note shows that the Veteran continued to report the same symptoms as noted above, but with increased severity.  

Other VA mental health records from 2008 show that the Veteran attended group therapy and anger management therapy.  In June 2008, the Veteran got into an intense verbal confrontation with another member when he took offense to an offhand comment made while he was speaking.  Others had to intervene to get the Veteran back in control.  

Records obtained from the Social Security Administration (SSA) in conjunction with the Veteran's SSA disability claim show that the Veteran filed for SSA disability pay in 1996 based on orthopaedic disabilities involving his lumbar spine and right wrist.

A VA psychiatric examination was conducted in September 2009.  The Veteran reported being distrustful and easily angered.  He reported frequent nightmares, poor sleep, restlessness, flashbacks, fitful sleep, exaggerated startle response, increased isolation, and avoidance.  A mental status examination revealed that the Veteran, who was neatly dressed and well-groomed, was alert and oriented to person, place, and situation, but was off in identifying the day of the week.  Psychomotor activity during the interview was increased and the Veteran became quite agitated, moving around in his chair, particularly when discussing his Vietnam experiences.  He was frequently tearful.  Speech was frequently quite fast and he occasionally stuttered.  He was cooperative and no inappropriate behavior was identified.  The Veteran appeared severely anxious which sometimes appeared to interfere with his ability to clearly state his thoughts.  He denied suicidal ideation or intent, but did say he has thoughts such as, "Why should I go on?"  Attention and concentration were mildly impaired, due to his anxiety.  Immediate recall of three items was 100 percent but he had some difficulty recalling the items after five minutes.  

The Veteran reported minimal social contact.  The examiner noted that the Veteran reported consistent symptoms for considerably longer than the past year.  These symptoms included significant sleep difficulties, nightmares, restlessness, flashbacks, difficulty with anger, being distrustful of others.  The Veteran has never had a complete remission of his symptoms although they were reportedly somewhat less severe than during the early years after his return from Vietnam.  The examiner diagnosed PTSD and indicated that the impact of his PTSD has been most significant on his social functioning, in that it has likely played a role in his marital difficulties leading to the divorce from his first wife, as well as leading to little to no social contact presently.  The examiner also indicated that the impact of the Veteran's PTSD on his employment was minimal, given that he was able to hold a job for 18 years; and, given that the Veteran's primary reason for not working is his back injury.  

An October 19, 2011 Vet Center intake assessment notes that the Veteran had suicidal thoughts.  He presented with and was seeking counseling for irritability, anger, provoked and unprovoked explosive outbursts, intrusive thoughts, flashbacks, inconsistent sleep, nightmares, anxiety, hypervigilance, exaggerated startle response, depression, suicidal and homicidal ideations, avoidant and isolated behaviors, inability to be in crowds and conflicted relationships with family and friends.  A mental status evaluation revealed that the Veteran was anxious and his speech was rapid and pressured.  The Veteran's appearance was neat, he was oriented to time, place, and person, and his memory function was normal.  Judgment was impaired and he exhibited bizarre gestures.

A VA PTSD examination conducted on November 17, 2011 reveals similar symptoms as reported by the Vet Center.  The examiner noted specific symptoms of anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  GAF score was listed as 50.  

A May 2013 VA PTSD examination report, located in the Veteran's Virtual VA file, notes a GAF of 48.  The examiner found the Veteran to be occupationally and socially impaired with deficiencies in most areas.  The examiner noted the following symptoms:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and impaired impulse control.  

The examiner opined that, given the results of the current examination, the Veteran's PTSD symptoms and associated functional impairments as noted in the report (e.g., depression, anxiety, suspiciousness, concentration difficulties, inability to establish and maintain effective relationships, sleep difficulties, disturbances of motivation and mood, memory difficulties, etc.) are sufficiently severe, in and of themselves, to currently render the patient unable to seek and maintain substantially gainful employment.  

In this case, the evidence as to the severity of the Veteran's PTSD spans over a decade.  The evidence collectively establishes that the Veteran's PTSD has not changed significantly over the years.  Although the effective date of service connection is January 31, 2003, the medical evidence dated in 2001 serves to support a finding that the Veteran's PTSD symptoms have remained fairly consistent throughout the appeal period.  In other words, the symptoms reported presently, are similar in degree to what the Veteran reported and what the mental status examinations reveal dating back to 2001 and including all periods leading up to the present time.  While the Veteran has not had all of the symptoms all of the time, he has consistently reported the following manifestations throughout the appeal period:  suicidal ideation (but no plan), homicidal ideation, severe depression, difficulty in adapting to stressful circumstances, irritability, isolative behavior, chronic sleep disturbance with consistent nightmares, impaired judgment, mild memory loss, uncontrolled anger outbursts, difficulty and inability to establish and maintain effective relationships.  

Although some outpatient mental health records show periods of improvement of symptoms, it is not clear how long and to what extent the Veteran's symptoms improved during these periods, particularly as the evidence shows that such improvements were temporary.  Because there is a question as to whether during these periods of improvement the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity or whether the overall disability picture more closely resembles occupational or social impairment with deficiencies in most areas due to his psychiatric symptoms, the Board will assign the higher evaluation for the entire period prior to November 17, 2011.  38 C.F.R. § 4.7.  

For these reasons, the Board holds that since the effective date of service connection, the Veteran's psychiatric symptoms are more nearly approximated by a rating of 70 percent, but no higher.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Therefore, prior to November 17, 2011, an increased initial rating of 70 percent, but no higher, for PTSD is granted.  

In this regard, the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to cause total occupational and social impairment at any point during the appeal.  For example, though the Veteran's thought processes have been noted as circumstantial at times, and his judgment has been shown to be impaired at times, there is no evidence of gross impairment in thought processes or communication.  There is no evidence of persistent delusions or hallucinations.  The Veteran is consistently oriented to time and place.  Though there is some memory loss for highly learned materials and recall, there is no evidence of memory loss for names of close relatives, own occupation, or name.  The Veteran is able to communicate effectively in his therapy sessions and during his VA examinations.  Although the Veteran has severe isolative tendencies, he has remained married to his second wife for several years.  Furthermore, while the Veteran did admit to one suicide attempt in 1982, he has consistently reported that he has not intent or plan to attempt suicide again.  

On review, the Board finds that the evidence does not show that the Veteran has symptoms or signs of similar severity as the examples provided for a total rating in the rating schedule.  The Board therefore finds that during the entire appeal period, the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment due to his psychiatric symptoms.  Thus, during the entire appeal period, the criteria for a rating of 100 percent have not been met or approximated pursuant to Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, for the entire period on appeal, a disability rating greater than 70 percent for PTSD is not warranted.  38 C.F.R. § 4.7.  

At no point during the appeal period have the criteria for a rating greater than 70 percent been met for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 70 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture that the schedular criteria are inadequate to properly rate the disability.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to symptoms including chronic sleep impairment, passive suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships, some homicidal tendencies (road rage), irritability, isolative behavior, impaired judgment, mild memory loss.  The rating assigned contemplates these impairments in relation to their impact on the Veteran's social and occupational functioning.  Further, the rating expressly contemplates psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Entitlement to a TDIU for the period prior to November 17, 2011

The RO assigned a TDIU effective from November 17, 2011, the date on which it assigned a 70 percent rating for the PTSD.  Pursuant to this decision, the Board is granting a 70 percent rating for the PTSD, back to January 31, 2003, the effective date of service connection for PTSD.  

A TDIU claim is part of a claim for an increased rating.  Thus, because the Board granted an increased rating to 70 percent for PTSD dating back to January 31, 2003, the question of entitlement to a TDIU prior to November 17, 2011 must be addressed given that the Veteran now meets the percentage threshold requirements for a TDIU on a schedular basis between January 31, 2003 and November 17, 2011.  
Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2014).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to this decision, the Veteran meets the threshold percentage requirement for establishing entitlement to a TDIU prior to November 17, 2011 because his service-connected PTSD is now rated as 70 percent disabling effective from January 31, 2003.  

A July 2004 VA behavioral health intake form indicates that the Veteran was disabled since 1999 after a back injury in 1994 for which he received Workman's Compensation for about 5 years.  He returned to work for about one year but re-injured his back and became permanently disabled in 1999.  

A VA PTSD examination report from September 2009 indicates that the Veteran attended college for four years but did not receive a degree.  He retired in 1999 due to back problems.  His occupational history included 18 years working with Sears in electronics repair followed by approximately two years working for Mitsubishi and a period of time working with an electronics equipment company.  

Despite the fact that the Veteran retired from his career in 1999 due to a back disability, the fact remains that the severity of his current PTSD symptoms have remained consistent throughout the appeal period.  Given this finding, the Board must resolve all doubt in the Veteran's favor and find that the Veteran has been unemployable due to his service-connected PTSD since the effective date of service connection.  In other words, the RO found the Veteran unemployable due to his service-connected PTSD, and the Board finds that the symptoms associated with the PTSD have been essentially the same since the effective date of service connection.  As such, the criteria for the assignment of a TDIU have been more nearly approximated since the effective date of service connection.  

Although a VA examiner in September 2009 found the Veteran's PTSD had only a minimal effect on the Veteran's occupational impairment, this is based on the Veteran's work history long before the grant of service connection for PTSD.  The Veteran retired in 1999 but service connection was not in effect for PTSD at that time, and the severity of the PTSD at that time is not known.  Thus, the September 2009 opinion is not probative.  

Moreover, a VA examiner in May 2013 found the Veteran's PTSD symptoms were sufficiently severe to render the Veteran unable to seek and maintain substantially gainful employment.  As the severity of the Veteran's service-connected PTSD has remained relatively stable throughout the entire period of service connection, doubt is raised as to whether the Veteran was employable prior to November 17, 2011.  As such, the Board must resolve all doubt and find that the criteria for entitlement to a TDIU have been met since the effective date of service connection for PTSD.  

The law provides that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The evidence, which includes the Veteran's competent and credible statements addressing the PTSD symptoms and the severity thereof, dating back to 2001, including his anger and rage, isolative behavior, chronic sleep disturbance, impaired judgment and mild memory loss, is deemed to be at least in equipoise on the essential question at issue, whether the Veteran is precluded from employment due to his service-connected disabilities.  

Resolving all doubt in favor of the Veteran, a TDIU is warranted.











	(CONTINUED ON NEXT PAGE)

ORDER

An initial 70 percent rating, but no higher, for the service-connected PTSD is granted, effective from January 31, 2003, subject to the laws and regulations governing the payment of monetary benefits.

An initial disability rating in excess of 70 percent for PTSD is denied.  

A TDIU is granted effective from January 31, 2003, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


